                  Case 5:19-cv-00124-FB Document 49 Filed 06/29/20 Page 1 of 2




                                      IN THE UNITED STATES DISTRICT COURT
                                       FOR THE WESTERN DISTRICT OF TEXAS
                                              SAN ANTONIO DIVISION

BEXAR COUNTY HOSPITAL DISTRICT,                                                    )
d/b/a UNIVERSITY HEALTH SYSTEM,                                                    )
                                                                                   )
          Plaintiff,                                                               )
                                                                                   )
V.                                                                                 )       CIVIL ACTION NO. SA-19-CA-124-FB
                                                                                   )
SCHINDLER ELEVATOR CORPORATION,                                                    )
                                                                                   )
          Defendant.                                                               )

                         ORDER ACCEPTING REPORT AND RECOMMENDATION
                              OF UNITED STATES MAGISTRATE JUDGE

          Before the Court is the Report and Recommendation of United States Magistrate Judge (docket

no. 47), concerning Plaintiff’s Motion for Summary Judgment on Defendant’s Affirmative Defenses

(docket no. 27), filed on June 8, 2020. To date, no objections to the Report and Recommendation have

been received.1

          Because no party has objected to the Magistrate Judge's Report and Recommendation, the Court

need not conduct a de novo review. See 28 U.S.C. § 636(b)(1) ("A judge of the court shall make a de

novo determination of those portions of the report or specified proposed findings and recommendations

to which objection is made."). The Court has reviewed the Report and Recommendation and finds its

reasoning to be neither clearly erroneous nor contrary to law. United States v. Wilson, 864 F.2d 1219,

1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989).




           1
               Any party who desires to object to a M agistrate's findings and recom m endations m ust serve and file his, her or its written objections within
 fourteen days after being served with a copy of the findings and recom m endation. 28 U .S.C. § 635(b)(1). If service upon a party is m ade by m ailing
 a copy to the party’s last known address, “service is com plete upon m ailing.” F ED . R. C IV. P. 5(b)(2)(C). If service is by electronic m eans, “service is
 com plete upon transm ission.” Id. at (E).
            Case 5:19-cv-00124-FB Document 49 Filed 06/29/20 Page 2 of 2




       IT IS THEREFORE ORDERED that the Report and Recommendation of United States

Magistrate Judge (docket no. 47) is ACCEPTED pursuant to 28 U.S.C. § 636(b)(1) such that Plaintiff’s

Motion for Summary Judgment on Defendant’s Affirmative Defenses (docket no. 27) is GRANTED.

       It is so ORDERED.

       SIGNED this 29th day of June, 2020.


                                       _________________________________________________
                                       FRED BIERY
                                       UNITED STATES DISTRICT JUDGE




                                                 2
